NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1669-18T4

JOSEPH HAHN,

          Petitioner-Appellant,

v.

UPS FREIGHT,

          Respondent-Respondent.


                    Submitted November 19, 2019 – Decided December 17, 2019

                    Before Judges Currier and Firko.

                    On appeal from the New Jersey Department of Labor
                    and Workforce Development, Division of Workers'
                    Compensation, Claim Petition No. 2000-15762.

                    Post, Polak, PA, attorneys for appellant (Mitchell H.
                    Portnoi, of counsel and on the briefs; Kyle Stephen
                    Reed, on the briefs).

                    Weber, Gallagher, Simpson, Stapleton, Fires & Newby,
                    LLP, attorneys for respondent (Richard Daniel Arnold,
                    on the brief).

PER CURIAM
      In this workers' compensation matter, petitioner appeals from the

dismissal of his third application to review and modify the original award. The

workers' compensation judge denied the application, finding it untimely under

N.J.S.A. 34:15-27. We affirm.

      In 2000, while employed by respondent UPS Freight, petitioner injured

his right knee.    Several awards of compensation were issued thereafter

addressing that knee injury. Petitioner subsequently became employed by the

Westfield Board of Education (BOE) and he filed a petition for compensation

for bilateral knee injuries against his new employer in 2012. At the same time,

petitioner moved to re-open his prior petition against UPS.

      In December 2012, the compensation court concluded that UPS was

responsible for all treatment regarding petitioner's right leg; Westfield BOE was

directed to pay for treatment attributed to the left leg. Petitioner underwent

bilateral knee replacements in February 2013. The court again ordered UPS to

pay for all treatment to the right leg; Westfield BOE remained responsible for

the left leg.

      Both petitions were resolved on December 2, 2015.          Petitioner was

awarded 55% permanent disability against Westfield BOE regarding his left




                                                                         A-1669-18T4
                                       2
knee. He was awarded 85% permanent disability against UPS regarding the

right leg. UPS paid the award to petitioner on December 17, 2015.

      In May 2017, petitioner requested UPS and Westfield BOE re-examine

him and authorize additional treatment for both knees. UPS did not respond.

Westfield BOE referred petitioner to an examining doctor who gave diagnoses

of both knees. The doctor also instructed petitioner to stay out of work for two

months.

      Petitioner requested the court re-open his petition against UPS in March

2018. UPS moved to dismiss the application, and after oral argument, the

compensation court granted the motion. The court found the application was

not filed within the two-year statute of limitations mandated by N.J.S.A. 34:15-

27, and the petition was dismissed with prejudice.

      On appeal, petitioner argues the examination by Westfield BOE's doctor

on July 10, 2017 was medical treatment, therefore tolling the two-year statute

of limitations. He further contends that because UPS failed to schedule an

examination or advise petitioner it would not authorize any further treatment, he

was "lull[ed] . . . into a false sense of security . . . ."1 Therefore, according to


1
   See Witty v. Fortunoff, 286 N.J. Super. 280 (App. Div. 1996) ("In cases of
this type, the determining factor is whether the total pattern of conduct would
                                                                     (continued)
                                                                            A-1669-18T4
                                         3
petitioner, UPS is estopped from asserting the statute of limitations. We are

unconvinced.

      N.J.S.A. 34:15-27 provides, "[u]pon the application of any party, a formal

award, determination, judgment, or order approving settlement may be reviewed

within two years from the date when the injured person last received a payment

on the ground that the incapacity of the injured employee has subsequently

increased." The two-year time limit is a jurisdictional requirement. Other than

mental incapacity, there are no exceptions to toll the statutory period. Bey v.

Truss Sys., Inc., 360 N.J. Super. 324, 327-28 (App. Div. 2003) (citing Polcaro

v. City of East Orange, 121 N.J. Super. 325, 327 (App. Div. 1972)).

      While we agree the furnishing of medical treatment is compensation, here

UPS did not provide any medical treatment after December 17, 2015. See Sa v.

H.L. Harrison & Son, Inc., 38 N.J. 203, 207 (1962) (citing Oldfield v. N.J.

Realty Co., 1 N.J. 63 (1948)). Only Westfield BOE referred petitioner to an

examining doctor who then issued diagnoses regarding both legs. Petitioner was

well aware of the several court orders delineating separate responsibilities for

each knee to his two employers. Westfield BOE's decision to refer petitioner


be likely to lull an injured employee into a false sense of security which may
cause him [or her] to fail to file a timely petition.") (citing O'Keefe v. Johansen
Co., 122 N.J. Super. 45, 47 (App. Div. 1973)).
                                                                           A-1669-18T4
                                        4
for medical treatment is not binding upon UPS, and BOE's actions cannot serve

to toll the statute of limitations as to UPS. Petitioner has not shown any action

by UPS which would indicate UPS intended to authorize any further treatment

to the right leg.

      Because petitioner filed his application to re-open his petition against UPS

more than two years after UPS made its last payment, the application was

untimely, and properly dismissed.

      Affirmed.




                                                                          A-1669-18T4
                                        5